Citation Nr: 0026236	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-05 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for indigestion.

3.  Entitlement to service connection for shin splints.

4.  Entitlement to service connection for 
hypercholesterolemia.

5.  Entitlement to a rating in excess of 10 percent for left 
wrist disability.

6.  Entitlement to a rating in excess of 10 percent for right 
wrist disability.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO denied service connection for 
recurring allergies, frequent indigestion, and bilateral shin 
splints.  In addition, the RO granted service connection for 
left wrist snapping syndrome, evaluated as 10 percent 
disabling from May 1, 1998, under Diagnostic Codes 5299-5215, 
and for carpal tunnel syndrome of the right wrist, evaluated 
as 10 percent disabling from May 1, 1998, under Diagnostic 
Codes 8515-8516.

During the appeal period, the veteran moved to California.  
Accordingly, his claims folder was transferred to the RO in 
Los Angeles.

In the March 1999 VA Form 9, the veteran raised the issues of 
entitlement to compensable ratings for the service-connected 
status post excision of Morton's neuroma of the right foot 
and Morton's neuroma of the left foot.  These raised issues 
are referred to the RO for the appropriate action.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge, sitting in Los Angeles in November 1999, 
that he did not think that he currently had heart disease and 
withdrew that issue.  However, he further stated that if he 
still had high cholesterol, he wanted to be treated for that 
disorder.  Accordingly, the Board finds that the veteran 
withdrew the issue of entitlement to service connection for a 
cardiovascular disorder, except for high cholesterol 
(hypercholesterolemia).

At the hearing, although the veteran had designated the Non 
Commissioned Officers Association of the U. S. as his 
representative, a member from that organization was not 
available for the hearing.  However, the veteran requested 
that the hearing proceed.  The Board notes that because the 
claims file contains no VA Form 646 or other such statement 
from the veteran's representative, a letter was sent to an 
Appeals Representative of the Non-Commissioned Officers 
Association in Alexandria, VA, dated in February 2000, 
inviting the representative to review the case and file a 
written presentation or brief as soon as possible.  There was 
no reply.  The Board finds that there has been reasonable 
opportunity provided to the veteran's representative to 
submit written argument.  

In a letter from the Board to the veteran, dated July 13, 
2000, the veteran was notified that the Board had raised the 
issue of the timeliness of his substantive appeal with regard 
to certain issues, and invited him and his representative to 
submit argument and evidence with regard to that matter 
within 60 days of the date of that letter.  No response was 
received.

The issues concerning the evaluations of the service-
connected left and right wrist disabilities are addressed in 
the REMAND section hereinafter.


FINDINGS OF FACT

1.  In rating decision of May 1998, the RO denied service 
connection for allergies, frequent indigestion, shin splints, 
and hypercholesterolemia; notification of this decision was 
mailed to the veteran in June 1998.

2.  In July 1998, the veteran submitted a notice of 
disagreement with regard to the issues of service connection 
for allergies, frequent indigestion, shin splints and 
hypercholesterolemia; a statement of the case was issued in 
January 1999.

3.  In March 1999, the veteran submitted a VA Form 9 that 
does not indicate, even when construed liberally, that he was 
continuing his appeal of the denials of service connection 
for allergies, frequent indigestion, shin splints, or 
hypercholesterolemia; there is no correspondence from the 
veteran within the required time period which could be 
considered as a timely substantive appeal with regard to the 
issues of service connection for allergies, frequent 
indigestion, shin splints and hypercholesterolemia.


CONCLUSION OF LAW

A completed appeal of the May 1998 rating decision regarding 
the denials of service connection for allergies, frequent 
indigestion, shin splints, and hypercholesterolemia, was not 
timely filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302(a), (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In rating decision of May 1998, service connection for 
recurring allergies, cardiovascular condition (including high 
cholesterol), frequent indigestion, and bilateral shin 
splints was denied.  A June 1998 letter was sent to the 
veteran at his last known address to notify him of this 
decision.  There is no indication in the claims file that he 
did not receive this letter.  A copy of the letter was not 
sent to the Non-Commissioned Officers Association of the U. 
S. because the veteran appointed this organization in January 
1999.

The RO received a statement from the veteran in July 1998 
which constituted a notice of disagreement (NOD) with the May 
1998 rating decision as to the evaluations of his wrists and 
service connection for recurring allergies, a cardiovascular 
disorder, frequent indigestion, and bilateral shin splints.  
In January 1999, the RO sent the veteran a statement of the 
case (SOC) to his last known address of record.  The issues 
listed consist of the six issues the veteran specifically 
noted in his NOD.  In March 1999, the RO received a VA Form 9 
(substantive appeal) from the veteran in which he indicated 
that he was only appealing the issues concerning the 
evaluations of his wrists, the amount of disability, the 
payment amount, and his service-connected Morton's neuroma in 
both feet.  The substantive appeal does not make any 
reference to allergies, frequent indigestion, bilateral shin 
splints, or hypercholesterolemia.

Appellate review is properly initiated by filing a NOD and 
completed by filing a substantive appeal after a SOC has been 
issued.  A NOD must be filed within one year from the date of 
mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final.  The date of the letter of notification is considered 
to be the date of mailing for purposes of determining whether 
a timely appeal has been filed.  A substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the veteran, or within 
the remainder of the one year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC, and 
the date of mailing of the letter of notification of the 
determination will be presumed to be the same as the date of 
the letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302.

In this case, the veteran timely submitted a NOD with regard 
to the May 1998 rating decision.  Although the substantive 
appeal was timely submitted in March 1999, it did not 
indicate that the veteran was appealing the issues regarding 
the denials of service connection for allergies, frequent 
indigestion, bilateral shin splints, and 
hypercholesterolemia.  There is no other correspondence from 
the veteran that could be liberally construed as a 
substantive appeal with regard to those issues.  Although the 
veteran's testimony at the November 1999 hearing could be 
construed as a substantive appeal, it constitutes an untimely 
substantive appeal as it was received more than one year 
after the June 1998 notice of the May 1998 rating decision 
and more than 60 days after the SOC was mailed to the veteran 
in January 1999.  

 

ORDER

A timely appeal of the May 1998 rating decision with regard 
to the denials of service connection for allergies, frequent 
indigestion, bilateral shin splints and hypercholesterolemia, 
not having been filed, these appeals are dismissed.


REMAND

In the VA Form 9 dated in March 1999, the veteran noted that 
he was diagnosed with carpal tunnel syndrome in both wrists.  
He also argued that the loss of strength and constant pain 
elements of his wrist disabilities had not been addressed.

The most recent VA examination for compensation purposes of 
the veteran's wrist disabilities was completed on a fee basis 
by a private physician in September 1998.  Based on the 
veteran's testimony in November 1999, his wrist disabilities 
may have increased in severity.  Moreover, the Board finds 
that the September 1998 examination was not adequate to 
evaluate the veteran's wrist disabilities.  Based on the 
veteran's contention that he was diagnosed with Carpal Tunnel 
Syndrome in both wrists, additional testing should be done to 
determine the exact nature and severity of the wrist 
disabilities.

Accordingly, the appeal is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for his wrist disabilities since 
service.  After securing the necessary 
authorizations, the RO should attempt to 
obtain these records and associate them 
with the claims folder.

2.  The veteran should be afforded a VA 
neurologic examination of both his wrists 
in order to more accurately determine the 
nature and etiology of his current wrist 
disabilities.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported.  All 
necessary tests and studies should be 
performed and reviewed by the examiner 
prior to completion of the examination 
report.  The examiner should note the 
range of motion, motor strength, and grip 
strength of each wrist and hand.  In 
addition, the examiner should note 
whether there is any pain on motion of 
the wrists.  The examiner should then 
specifically comment as to whether the 
veteran's left wrist disability involves 
carpal tunnel syndrome, and attempt to 
assess the severity of the left wrist 
disability as well as the right wrist 
disability.  

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  If it has not been 
completed, the RO should implement 
corrective action.

4.  The RO should then readjudicate the 
issues of entitlement to ratings in 
excess of 10 percent for the left and 
right wrist disabilities.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
Board of Veterans' Appeals



 


- 8 -


